               Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTH ERN DISTRICT OF NEW YORK
 -    -   -    -   -    -   -    -    -    -    -    -   -   -   -   -   X

 UNITED STATES OF AMERICA

                        - v. -                                                     SEALED INDICTMENT

 ROBERT BALDUCCI ,

                                     Defendant .

 -    -   -    -   -    -   -    -    -    -    -    -   -   -   -   -   X

                                                                 COUNT ONE

                                                             (Conspiracy)

          The Grand Jury charges :

          1.           The charges set forth herein arise from a scheme whereby

ROBERT BALDUCCI ,                         the defendant ,                while employed as             a   correction

officer            (" CO " )         by        the       New     York    City    Department           of   Correction

(" DOC " ) ,       smuggled drugs and other contraband into a DOC jail , in

particular , the Otis Bantum Correctional Center                                                (" OBCC " ) located

on Rikers Island , in exchange for cash bribes .                                              Specifically :

                       a.        On at least two occasions in or about October 2020 ,

ROBERT BALDUCCI , the defendant , smuggled and attempted to smuggle

contraband ,                including marijuana and razor blades ,                                    into the OBCC

for a particular inmate (" Inmate - 1 " ).                                    In return , BALDUCCI received

cash payments from an associate of Inmate - 1 (" CC - 1 " ) .

                       b.        On at least two occasions in or about October 2020 ,

BALDUCCI li kew i se smuggled or attempted to smu gg l e contraband into

the       OBCC         to       give       to        another         inmate     (" Inmate - 2 " ) .        In   return ,
              Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 2 of 8




BALDUCCI received cash payments from an associate of Inmate - 2 ("CC -

2" ) .    On or about October 8 , 2020 , a search of Inmate - 2 ' s property

revealed, among other things , eighteen razor blades .

         2.      At   all    times     relevant    to    this        Indictment ,    ROBERT

BALDUCCI ,       the defendant ,      was employed as a CO at the OBCC .                   The

primary duty of a CO is to ensure the care , custody , and control

of the inmate population of the DOC , including by complying with

all rules and regulations governing DOC operations and facilities.

DOC employees ,         including BALDUCCI ,       receive training on employee

rules and regulations , which prohibit employees from , among other

things ,       entering     into    transactions       with    inmates     and   providing

inmates with contraband .

                                   Statutory Allegations

         3.      In or about October 2020 ,            in the Southern District of

New York and elsewhere , ROBERT BALDUCCI , the defendant , and others

known and unknown , willfully and knowingly , did combine , conspire ,

confederate ,         and agree      together and with         each other to         commit

offenses        against     the    United   States ,    to    wit:      ( 1)   bribery ,    in

violation of Title 18 , United States Code , Sections 666 (a) ( 1) ( B)

and 666(a) (2) ; and (2) honest services wire fraud , in violation of

Title 18 , United States Code , Sections 1343 and 1346 .

         4.      It was a part and an object of the conspiracy that ROBERT

BALDUCCI ,       the defendant ,       being an agent of a            government agency

that received , in a one - year period , benefits in excess of $10 , 000


                                              2
            Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 3 of 8




under a Federal program involving a grant , contract , subsidy , loan ,

guarantee ,      insurance ,      and other form of Federal assistance ,                    to

wit , the DOC , corruptly would and did solicit and demand for the

benefit of a person , and accept and agree to accept , something of

value from a person ,             intending to be influenced and rewarded in

connection          with     a    business ,       transaction ,         and     series     of

transactions         of    such   government       agency      involving       something    of

value of $5 , 000 and more , in violation of Title 18 , United States

Code , Section 666(a) (1) (B) .

       5.      It was further a part and an object of the conspiracy

that    ROBERT      BALDUCCI ,     the    defendant ,        willfully     and   knowingly ,

having devised and intending to devise a scheme and artifice to

defraud ,     and to deprive his employer of the right to his honest

services , would and did transmit and cause to be transmitted by

means of wire , radio , and television communication in interstate

and    foreign      commerce ,     writings ,      signs ,     signals ,   pictures ,      and

sounds , for the purpose of executing such scheme and artifice , in

violation of Title 18 , United States Code , Sections 1343 and 1346 .

                                         Overt Acts

       6.      In   furtherance      of    said    conspiracy and          to    effect    the

illegal objects thereof ,            the following overt acts ,                among others

were committed in the Southern District of New York and elsewhere :




                                               3
           Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 4 of 8




              a.    On or about October 10, 2020 , ROBERT BALDUCCI , the

defendant ,     while   employed by      the       DOC ,   delivered   contraband   to

Inmate - 2 in the OBCC .

              b.    On or about October 24 , 2020 , ROBERT BALDUCCI , the

defendant , while employed by the DOC , attempted to enter the OBCC

with a quantity of marijuana and approximately five razor blades

concealed on his person .

              c.    Prior to entering the OBCC on or about October 24 ,

2020 , ROBERT BALDUCCI , the defendant , met with CC - 1 in the Bronx ,

New York , to obtain contraband to be delivered to Inmate-1 .

               (Title 18 , United States Code , Section 371 . )

                                     COUNT TWO

                                     (Bribery)

      The Grand Jury further charges :

      7.      The allegations contained in paragraphs l(a)-(b)                   and 2

of this Indictment are repeated and realleged as if fully set forth

herein .

      8.      In or about October 2 02 0 ,           in the Southern District of

New York and elsewhere , ROBERT BALDUCCI , the defendant , being an

agent of a government agency that received , in a one - year period ,

benefits in excess of $10 , 000 under a Federal program involving a

grant ,    contract ,   subsidy ,   loan ,       guarantee ,   insurance ,   and other

form of Federal assistance , to wit , the DOC , corruptly solicited

and demanded for the benefit of a person , and accepted and agreed



                                             4
             Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 5 of 8




to    accept ,       a    thing     of    value          from         a    person ,         intending     to    be

influenced           and        rewarded            in       connection                 with     a    business ,

transaction , and series of transactions of such government agency

involving a thing of value of $5 , 000 and more , to wit , BALDUCCI ,

in his capacity as a CO employed by the DOC , accepted and agreed

to    accept     a       cash    payment        from         CC - 1       in    exchange        for   smuggling

contraband into the OBCC .

      (Title 18 , United States Code , Sections 666 (a) (1) (B) and 2 . )

                                               COUNT THREE

                                 (Honest Services Wire Fraud)

        The Grand Jury furt h er charges :

        9.      The allegations contained in paragraphs l(a)-(b)                                             and 2

of this Indictment are repeated and realleged as if fully set forth

herein .

        10 .    In or about October 2020 ,                            in the Southern District of

New     York     and      elsewhere ,          ROBERT          BALDUCCI ,             the      defendant ,     the

defendant , willfully and knowingly , having devised and intending

to devise a scheme and artifice to defraud ,                                            and to deprive his

employer       of     its       intangible          right        to       his     honest        services ,     did

transmit and cause to be transmitted by means of wire , radio , and

television           communication             in    interstate                 and      fore i gn    commerce ,

writings , signs , signals , pictu r es , and sounds for t he purpose of

executing        such       scheme       and    artifice ,                to    wit ,    BALDUCCI ,     in     his

capacity as a CO employed by the DOC , accepted and agreed to accept


                                                         5
            Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 6 of 8




a cash payment from CC-1 in exchange for smuggling contraband into

the    OBCC ,    which       exchange        was       facilitated      through     interstate

telephone calls .

      (Title 18 , United States Code , Sections 1343 , 1346 , and 2 . )

                               FORFEITURE ALLEGATIONS

       11.      As a result of committing the offenses alleged in Counts

One    through       Three     of     this       Indictment ,     ROBERT     BALDUCCI ,     the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 98l(a) (1) (C)                       and Title 28 United

States      Code ,   Section        2461 (c) ,     any    and   all    property ,    real   and

personal , that constitutes or is derived from proceeds traceable

to the commission of said offenses , including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses .

                             Substitute Assets Provision

       12 .     If any of the above-described forfeitable property , as

a result of any act or omission of the defendant :

       a.       cannot be located upon the exercise of due diligence ;

       b.       has been transferred or sold to ,                     or deposited with ,     a

third person;

       c.       has been placed beyond the jurisdiction of the Court ;

       d.       has been substantially diminished in value ; or

       e.       has been commingled with other property which cannot be

subdivided without difficulty ;


                                                   6
         Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 7 of 8




it is the intent of the United States , pursuant to Title 21 , United

States   Code ,   Section   8 53 (p)   and Title   28 ,   United   States   Code ,

Section 2461(c) , to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property .

              (Title 18 , United States Code , Section 981 ;
            Title 21 , United States Code , Section 853 ; and
             Title 28 , United States Code , Section 2461 . )




                                            United States Attorney




                                        7
Case 1:21-cr-00355-RMB Document 1 Filed 05/25/21 Page 8 of 8




         Form No. USA-33s-274 (Ed. 9-25-58)



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                                v.

                    ROBERT BALDUCCI,

                       Defendant.


                    SEALED INDICTMENT

                       21 Cr.

            (18   u.s.c.    371, 666, 1343,
                           §§
                      1346, and 2.)

                     AUDREY STRAUSS
                   ·ted States Attorney

                       7lJ;i1-{J~
                       Foreperson
